Case 1:18-cv-00567-PKC Document 62-10 Filed 06/12/19 Page 1 of 2




                     EXHIBIT J
        Case 1:18-cv-00567-PKC Document 62-10 Filed 06/12/19 Page 2 of 2



  Mucciarone000019




                                                    STJ:TH   RÂFKIN
 October 6. 2ü17

 Blnise D'Sylva, Vicc Prcsidcnt Mcdia
 Dr. Pepper Snapplc üroup
 5301 Lcgacy Drive
 Plsno. TX 75024

 Re:             Notice of Legal Represcntntion       & Preservatlon of Evldence
 Denr Mr. D'Syìva:

 lVo rcpresent Ms. Nancy Mucciaronc, who, as you knorv. is au cmployeo ât Iniriatiyc. We
 understsnd that you ltave br¡en rnacle awRrc lhat Ms. MucciCronc was sexually assaulted by Justin
 Whitchcad o[ Dr. Peppel Snapple troup {'"DPSG") on tho night of ,August 29,2t17 whitc ¡t a
 u,or*-relatçd happy hour irr Ncw York City,
 Wc ask thtl DItS(r take imrncdiatc stops (o prcserve al.l ir¡lormution conseming [ho assault.
 DPSG's and/or Initiative's rcsponsc lhercto and any rclated communica[iort.\, as wcll as all
 intbrmation rslatcd to Mr. Whitchcad's enrployrnont at DPSG, including, but not linritcd ro, âny
 complainls or allegafions of nliscorrduc¡ otiaoy type by Mr. Whitehead (whether involving Ms.
 Mucciarone or othcrs) and any investigation thereof.

Pleæe notc that this prcscrvation obligation extÈnds not only to rnstoríals in hard copy but nlso to
electronically storcd inlbrmation. inoludirrg, but not limited to, omails, instsnf rnessaging, texts,
etc. To the Êxlenl rolcvant'emptoyees utilize personal snrt phones or olher devices for work, this
¡rrescrvation notice cxtcnds to ûll such dcviccs. DPSC should taka imnerliute stcps to ensure that
any automated clr clefault pmccdurcs rrr pmtocol$ for dcstructiou or deletion of such informarion
arc haltr:d. Failure to do so rlury sxpose DPSG to sanction$ for spoliation of cvidcnce.

We rcquesl {hat you provide to th¡s o{ficc any docuntcnlq or comnlunications related lo any
complaint or allcgstion of nrisconduct of any typc irtvolving Mr, Whirchead (whcthcr con,;erning
Ms. Mucciaronc ôr clthor individualr). Wc undcrstnnd you rnây wish to rcduct ccnailì nûrncs 8t:
this søgc.

Wc apprcciate DPSG's pronrpt.âttcntion tÕ this mûttcr. and rvould apprcciate DPSO's confirnlarion
on or bclbre October 12. ?017 thâr ir rvill cunrply wirlr the rcquests abovs,

Sinccruly,


  Wfr
Scth Rrfhin

cc:         Jr,.nnif'er     M, Iloguu. lisq, {Ratkin tisq.. Pt.L(:)


l2Cl Susse¡ furnpikê,Sui{e         102                                             5t¡ii:¡N.enÆ*lr'rcsct.ct'ì$
Ra.rn.Jû¡D,'ì,   ¡"rr   .¡s¡¡ç'¡ 078ó9                                                        e73.8t I 3370
